CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Exhibit 10.1

STUDY FUNDING AGREEMENT

THIS STUDY FUNDING AGREEMENT, dated as of June 17, 2003, is made by and between
Hollis-Eden Pharmaceuticals, Inc., a corporation organized and existing under
the laws of the State of Delaware, having offices located at 4435 Eastgate Mall,
Suite 400, San Diego, CA 92121 (“H-E”), and Cystic Fibrosis Foundation
Therapeutics, Inc., a not for profit corporation organized and existing under
the laws of the State of Delaware, having offices located at 6931 Arlington
Road, Bethesda, Maryland 20814 (“CFFT”) with respect to the Study Protocol and
involving the Compound, both as defined below.

WITNESSETH THAT:

WHEREAS, HE is engaged in the development and commercialization of the Compound
(as defined below) which may be useful in the therapy treatment of cystic
fibrosis (“CF”); and

WHEREAS, CFFT is organized and operated to develop the means to cure and control
CF and to improve the quality of life for those with the disease; and

WHEREAS, CFFT desires to assist HE by funding certain of HE’s costs (as
described more fully in Section 2.2(b)) related to the conduct of a multi-center
clinical trial of the Compound for the CF indication (the “Study”) primarily
through CFFT’s existing national network of care centers known as the
Therapeutics Development Network (“TDN”) and other mutually agreed upon sites on
the terms and conditions set forth herein;

WHEREAS, HE is willing to sponsor such Study (as described more fully in Section
2.2(a)), and commit to further development of the Compound for the CF indication
in the event the Success Criteria (as defined below) are met, on the terms and
conditions set forth herein; and

1



--------------------------------------------------------------------------------

WHEREAS, in the event that the financial markets make it impractical for H-E to
fund further development of the Compound for the CF indication at such time,
CFFT will have the opportunity to fund the further development of the Compound
for the CF indication in exchange for the right to receive from H-E [*] after
commercialization of the Compound for the CF indication (as described more fully
in Sections 4.2 and 4.3).

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties (as defined below)
hereto agree as follows:

1.     DEFINITIONS.   As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1 unless context dictates otherwise:

         1.1     “AAA” shall have the meaning assigned to such term in Section
10.2.

         1.2     “Affiliate” shall mean, with respect to a Party, any entity
which directly or indirectly controls, is controlled by, or is under common
control with, such Party. For these purposes, “control” shall refer to (A) the
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interest of an entity; or (B) the possession,
directly or indirectly, of the power to direct the management or policies of an
entity, whether through the ownership of voting securities, by contract or
otherwise.

         1.3     “Agreement” shall mean this study funding agreement together
with the recitals and all exhibits hereto.

         1.4     “Applicable Rate” shall mean the prime rate published in the
Wall Street Journal from time to time plus [*] percentage points.

 

* CONFIDENTIAL                  
TREATMENT REQUESTED

2



--------------------------------------------------------------------------------

         1.5     “Approval Royalty” shall have the meaning assigned to such term
in Section 4.1.

         1.6     “Breaching Party” shall have the meaning assigned to such term
in Section 8.2.

         1.7     “Budget” shall have the meaning assigned to such term in
Section 2.2(b).

         1.8     “CF ” shall have the meaning assigned to such term in the first
whereas clause.

         1.9     “Commercially Reasonable Efforts” shall mean, with respect to a
Party, those commercially reasonable efforts by that Party equivalent to the
efforts that Party would make in similar circumstances with respect to similar
operations entirely for its own account at that time; provided such efforts are
those as would be reasonably made by a prudent business person acting in good
faith and in the exercise of reasonable commercial judgment exerting such effort
and employing such resources as would normally be taken, exerted or employed by
such person for a product of similar market potential at a similar stage of its
product life, taking into account the competitiveness of the relevant
marketplace, the proprietary positions of Third Parties, the regulatory
structure involved, and the profitability of the product.

         1.10     “Compound” shall mean [*] or H-E research code HE2000, a
synthetic analog of a naturally occurring, adrenal steroid,
dehydroepiandrosterone (DHEA).

         1.11     “Confidential Information” shall mean, with respect to either
Party, all confidential or proprietary information and materials, patentable or
otherwise, in any form (written, oral, photographic, electronic, magnetic, or
otherwise) which are disclosed by or on behalf of such Party to the other Party
pursuant to and in contemplation of this Agreement, including, without
limitation, information relating to the Compound or the Product.

3

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested





--------------------------------------------------------------------------------

         1.12     “CFFT Funding” shall have the meaning assigned to such term in
Section 2.2(b).

         1.13     “DSMB” shall mean the Data Safety Monitoring Board for the
Study.

         1.14     “Data Package” shall have the meaning assigned to such term in
Section 2.3(b).

         1.15     “Disclosing Party” shall have the meaning assigned to such
term in Section 6.1.

         1.16     “Effective Date” shall mean the date of this Agreement as set
forth in the Preamble.

         1.17     “Executive Officers” shall have the meaning assigned to such
term in Section 10.

         1.18     “FDA” shall mean the United States Food and Drug
Administration, or any successor agency having regulatory jurisdiction over the
manufacture, distribution and sale of drugs in the United States, and its
territories and possessions.

         1.19     “Field” shall mean the treatment of CF in humans.

         1.20     “IND” shall mean the investigational new drug application
filed with the FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal
Regulations, and designated BB5933, including any amendments thereto limited to
those referred to in the Study Protocol.

         1.21     “Indemnitee” shall have the meaning assigned to such term in
Section 7.3.

         1.22     “Net Sales” shall mean the gross amount invoiced for the sale
of the Product for use in the Field in arm’s length sales to Third Parties less
deductions not otherwise reimbursed by the Third Party for: (A) normal and
customary trade, quantity and cash discounts and sales returns and allowances in
the pharmaceutical industry, including (1) those granted on account of

4



--------------------------------------------------------------------------------

price adjustments, billing errors, rejected goods, damaged goods, returns and
rebates, (2) administrative and other fees and reimbursements and similar
payments to wholesalers and other distributors, buying groups, pharmacy benefit
management organizations, health care insurance carriers and other institutions,
(3) allowances, rebates and fees paid to distributors, and (4) chargebacks; (B)
customs and excise duties and other duties related to the sales to the extent
that such items are included in the gross amount invoiced; (C) rebates and
similar payments made with respect to sales paid for by any governmental entity
or Regulatory Authority; (D) sales and other taxes and duties directly related
to the sale or delivery of the Product (but not including taxes assessed against
the income derived from such sale); and (E) the sum of three percent (3%) of the
gross amount invoiced, which is intended to cover, among other things, the cost
of freight, postage, shipping, insurance, special packaging and bad debts that
such Party incurs on such sales in lieu of the amount actually incurred. Net
Sales shall also include [*].

         Sales between H-E and its Affiliates or sublicensees or between CFFT
and its Affiliates or sublicensees, as the case may be, shall be excluded from
the computation of Net Sales and no payments will be payable on such sales
except where such Affiliates or sublicensees are end-users, in which case the
amount billed therefore shall be deemed to be the amount that would be invoiced
to a Third Party in an arm’s length transaction. For purposes of determining Net
Sales, Products shall be deemed to be sold when shipped and a “sale” shall not
include transfers or dispositions for charitable, promotional, pre-clinical,
clinical, regulatory or governmental purposes.

          1.23        “Neutral Member” shall have the meaning assigned to such
term in Section 2.3.

5

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

          1.24        “Non-breaching Party” shall have the meaning assigned to
such term in Section 8.2.

          1.25        “Party” shall mean H-E or CFFT and, when used in the
plural, shall mean H-E and CFFT.

          1.26        “Payee” shall have the meaning assigned to such term in
Section 5.1(a).

          1.27        “Payor” shall have the meaning assigned to such term in
Section 5.1(a).

          1.28        “Principal Investigators” shall mean those investigators
who will personally conduct or supervise the Study in accordance with the Study
Protocol and are mutually agreed upon by H-E and the TDN. Any subinvestigators
to be involved in the treatment of patients under the Study Protocol are listed
in Exhibit B hereto. In the event that the Principal Investigator becomes unable
to complete the Study Protocol for any reason, H-E may terminate the Study
Protocol and this Agreement if a substitute principal investigator acceptable to
H-E is not promptly designated by the TDN, such acceptance not to be
unreasonably withheld.

          1.29        “Product” shall mean a pharmaceutical product containing
the Compound and/or any analog thereof.

          1.30        “Qualified Subject” is a research subject who, on entrance
into the treatment phase of the Study, has met all of the eligibility criteria
and none of the exclusion criteria in the Study Protocol and has given his or
her written informed consent to participate in the Study.

          1.31        “Receiving Party” shall have the meaning assigned to such
term in Section 6.1.

6



--------------------------------------------------------------------------------

          1.32        “Registration” shall mean, with respect to each country in
the Territory, written approval of the Registration Application for the Product
filed in such country, including pricing or reimbursement, where applicable, by
the Regulatory Authority in such country.

          1.33        “Registration Application” shall mean a New Drug
Application under the United States Federal Food, Drug and Cosmetics Act and the
regulations promulgated thereunder, or a comparable filing in a country or other
regulatory jurisdiction outside the U.S., in each case with respect to the
Product for application in the Field in the Territory.

          1.34        “Regulatory Authority(ies)” shall mean the FDA in the
U.S., and any health regulatory authority(ies) in any country or other
regulatory jurisdiction in the Territory that is a counterpart to the FDA and
holds responsibility for granting regulatory marketing approval for the Product
in such country, and any successor(s) thereto as well as any state or local
health regulatory authorities having jurisdiction for any activities
contemplated by the Parties hereunder.

          1.35        “Rules” shall have the meaning assigned to such term in
Section 10.2.

          1.36        “Study” or “Study Protocol” shall mean Study Protocol ____
entitled “_____________________________”.

          1.37        “Study Review Committee” or “SRC” shall have the meaning
assigned to such term in Section 2.3.

          1.38        “Success Criteria” shall mean the criteria established by
the Parties and annexed hereto as Exhibit A, which must be met by the results of
the Study before any further development of the Compound in the Field.
Fulfillment of the Success Criteria shall either be

7



--------------------------------------------------------------------------------

determined by the SRC, or if the SRC is not established, then in accordance with
the agreement of the Parties. The Parties’ failure to agree whether or not
Success Criteria have been met shall be subject to dispute resolution pursuant
to Section 10 of this Agreement.

          1.39        “TDN” shall have the meaning assigned to such term in the
third whereas clause.

          1.40        “TDNCC” shall mean the TDN’s coordinating center.

          1.41        “Territory” shall mean [*].

          1.42        “Third Party” shall mean any person who or which is
neither a Party nor an Affiliate of a Party.

          1.43        “United States” or “U.S.” shall mean the United States of
America.

          1.44        “Work Plan” shall have the meaning assigned to such term
in Section 2.2.

2.      CONDUCT AND OVERSIGHT OF THE STUDY.

          2.1         Generally.   H-E shall use Commercially Reasonable Efforts
to conduct the Study and to commercialize the Product. CFFT shall cooperate, in
good faith, with H-E in reasonably facilitating the fulfillment of H-E’s
obligations under this Agreement and hereby grants to H-E a perpetual, exclusive
license in the Study results.

          2.2         Performance of the Study.   The Study shall commence as
soon as practicable after the Effective Date and shall be performed at various
sites in the TDN and at various sites outside the TDN if it is deemed necessary
by H-E, utilizing the TDN’s oversight services, in accordance with (i) the draft
summary work plan developed and agreed to by the Parties (the “Work Plan”),

8

* Confidential           
Treatment Requested



--------------------------------------------------------------------------------

as amended, from time to time, upon the mutual agreement of the Parties, and
(ii) the details of the Study set forth in the Study Protocol.

               (a)             Obligations of H-E. H-E shall be principally
responsible for the conduct of the Study. H-E shall be responsible for:

                                 (i)       entering into a clinical trial
agreement with the TDNCC to identify appropriate clinical sites to conduct the
Study and for the conduct of the Study;

                                 (ii)      providing the TDN with a mutually
agreed upon Study Protocol;

                                 (iii)     providing the Principal Investigators
at approved clinical sites with the required quantity of the Compound (or
placebo), appropriately formulated in accordance with the Study Protocol and the
preparation and delivery of any Study-related materials;

                                 (iv)     monitoring compliance of selected
sites with the Study Protocol, data collection, completion of case report forms,
and the like. H-E’s Study monitor will contact the Principal Investigator or
designee at periodic intervals by telephone and visit to assess the progress of
the Study Protocol. Case report forms and subject records will be reviewed at on
–site visits in an effort to verify and achieve completeness of all entries. The
status of the Compound storage, dispensing and accountability will also be
assessed;

                                 (v)      monitoring patient safety data in
anticipation of the DSMB reviews;

                                 (vi)      providing the Principal Investigator
with an Investigator Brochure describing all known contraindications, warnings,
precautions, and adverse reactions associated

9



--------------------------------------------------------------------------------

with the administration of the Compound. If such information is revised while
the Study Protocol is in progress, the latest revision will also be sent to the
Principal Investigator at that time;

                                 (vii)      maintaining regulatory compliance.
H-E warrants that it has at all times complied and will continue to comply with
all FDA and applicable foreign rules, regulations, requirements, and guidelines
regarding administration, manufacture and production of the Compound and any
other drugs or fluids under the regulatory control of the FDA or such comparable
foreign agencies which are to be supplied by H-E for use in connection with the
Study. In addition, if items are shipped in interstate commerce, H-E warrants
that it will comply with all FDA rules, regulations, requirements and guidelines
applicable to such shipment;

                                 (viii)      indemnifying CFFT, the TDN and the
TDNCC in accordance with Section 7.1;

                                 (ix)        covering all its own internal costs
incurred in connection with the conduct of the Study; and

                                 (x)         entering into clinical trial
agreements with the TDNCC and the TDN, which agreements shall include H-E as a
party.

               (b)             Mutual Obligations.

                                 (i)          The Parties agree to comply with
all federal, state, and local laws and regulations applicable to the conduct of
the Study.

10



--------------------------------------------------------------------------------

                                 (ii)        Annexed hereto as Exhibit B is an
estimated budget for the costs and expenses agreed to by the Parties, which may
be amended, from time to time, upon the mutual written agreement of the Parties
(the “Budget”). CFFT shall make the payments in the amounts and in the time
frames set forth in the Budget (the aggregate of all payments actually made by
CFFT pursuant to the Budget shall be hereinafter referred to as the “CFFT
Funding”). Payments made by CFFT pursuant to this Section 2.2(b) shall not
exceed the Budget and requested payments in excess of Budget shall be considered
a proposed amendment to the Budget.

         2.3       The Study Review Committee.

                    (a)     Members; Responsibility.   At the request of CFFT,
if CFFT determines it shall be beneficial to the Study, the Parties shall
establish a review committee (the “Study Review Committee” or “SRC”), which
shall consist of two (2) representatives from each of H-E and CFFT and a fifth
(5th) member mutually acceptable to both Parties (the “Neutral Member”). Each
Party may replace any or all of its representatives on the SRC at any time upon
written notice to the other Party in accordance with Section 11.6 of this
Agreement. The Neutral Member may only be replaced upon the mutual consent of
both Parties. In the event the SRC is formed, the SRC shall provide advice from
time to time relating to the Study to review the Study results and determine
whether the Success Criteria have been met.

                    (b)     Meeting.   H-E and the TDNCC shall provide each
member of the SRC a copy of the analysis, results and summary tables and data
listings from the Study (the “Data Package”) promptly after they become
available. Thereafter the SRC shall promptly convene a meeting on such date, and
at such place and time, as the members of the SRC shall agree, which

11



--------------------------------------------------------------------------------

shall in no case be more than thirty (30) days after receipt of the Data
Package. At the meeting the SRC shall review, discuss and compare the Data
Package vis-à-vis the Success Criteria. The Parties acknowledge and agree that
the Data Package shall be Confidential Information of H-E pursuant to Section 6.

                    (c)     Decision-making; Minutes.   The decision of the
Study Review Committee determining whether or not the Success Criteria have been
met shall be made by [*] vote, with each member having [*], and shall be final.
If [*] of the members find that the Success Criteria has not been met, then this
Agreement shall expire as set forth in Section 8.1(a). In any case, definitive
minutes of the SRC meeting shall be finalized no later than thirty (30) days
after the meeting.

                    (d)     Expenses.   Each Party shall be responsible for all
travel and related costs and expenses for its SRC representatives to attend
meetings of, and otherwise participate on, the SRC and shall share on an equal,
50/50 basis all such costs and expenses of the Neutral Member, in accordance
with the consulting agreement between such Neutral Member and the Parties
regarding his/her membership.

         2.4      Use of Study Results.  Notwithstanding anything contained
herein to the contrary, CFFT shall be entitled to use the Study results as they
relate to Study design, choice of endpoints and placebo group data in
furtherance of its charitable and educational purposes including sharing such
Study results with other commercial entities (subject to appropriate
confidentiality obligations); provided however that CFFT may not publish the
Study results or other information relating to the Study without H-E’s prior
written consent and may not use treatment group data in whole or part for any
purpose and may not commercially benefit from any such sharing

12

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

arrangement and further provided that such use does not diminish the
intellectual property rights of H-E. HE’s written consent shall be required
prior to any such use of Study results by CFFT; HE’s consent shall not be
unreasonably withheld.

3.     FURTHER DEVELOPMENT EFFORTS.

         3.1      Generally.  In the event that it is determined in accordance
with this Agreement that the Study results meet the Success Criteria and except
as set forth elsewhere in this Agreement, HE shall use Commercially Reasonable
Efforts to develop and commercialize the Product for use in the Field, including
conducting all additional clinical trials, filing all required Registration
Applications, and conduct any post-marketing clinical studies, [*], as may be
necessary or desirable to meet the requirements of the Regulatory Authorities
for Registration in such countries of the Territory as HE in good faith deems
commercially reasonable. In the event that HE [*].

         3.2      Statistically Significant Results.  HE’s obligation to
continue development and commercialization efforts with respect to the Product
shall terminate if any additional multi-center clinical trial for the treatment
of CF fails to achieve statistically significant results [*] on a clinical
meaningful endpoint acceptable to the FDA for Registration of the Product in the
U.S. for use in the Field. In such event, CFFT shall be promptly provided with a
summary of the Study results and an explanation of HE’s methodology for
calculating the statistical significance of such results so that CFFT may verify
the computation.

13

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

4.     COMPENSATION.

         4.1      Upon Receipt of Registration by H-E.  As partial consideration
to CFFT for the CFFT Funding and granting to H-E license to the Study results,
upon receipt of Registration in the U.S. for use of the Product in the Field,
H-E shall pay to CFFT: (A) [*] the Contribution (the “Approval Royalty”) as
follows:

                    (i)            within [*] of the [*] of receipt of
Registration [*], the lesser of (x) [*] or (y) [*] of the Approval Royalty;

                    (ii)           within [*] of the [*] of receipt of
Registration [*], the lesser of (x) [*] or (y) [*] of the Approval Royalty; and

                    (iii)          within [*] of the [*] of receipt of
Registration [*], the lesser of (x) [*] or (y) [*] of the Approval Royalty; and

                    (iv)          within [*] of the [*] of receipt of
Registration [*], the remaining amount of the Approval Royalty.

         4.2      Additional Funding by CFFT.  The Parties recognize that
additional investment will be necessary in order to commercialize the Product.
As of the date of this Agreement, H-E intends to support such investment from
existing H-E capital or from funds raised through traditional means to finance
H-E’s operations generally. Nevertheless, if it is determined at the time that
such additional investment is required to commercialize the Product for use in
the Field other than from such sources, H-E will accord CFFT or CFFT designees
the right of first refusal to provide such additional funding in accordance with
the procedure set forth in 4.3.

14

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

         4.3      CFFT Right of First Refusal.   H-E shall promptly notify CFFT
if a determination is made that funding is insufficient to complete the
commercialization of the Product for use in the Field. With such notice, H-E
shall provide a detailed budget supporting the investment H-E has determined to
be necessary. For the period of [*] following such notice, H-E shall exclusively
negotiate with CFFT, in good faith, regarding the terms and conditions of such
additional funding. If CFFT elects not to fund (or does not designate third
parties to fund) the further development of the Product as described in the
foregoing sentence, CFFT may terminate this Agreement pursuant to Section 8.2.

         4.4      Third Party Development.  H-E may transfer all or certain of
the rights and obligations to develop and commercialize the Product in the Field
to a third party prior to [*] provided that [*] and the third party agrees to
assume the obligations of H-E to CFFT under this Agreement; provided, however,
that [*].

         4.5      Net Sales Royalty.  As further consideration to CFFT for the
CFFT Funding and granting the license to the Study results, in the event that
cumulative Net Sales by H-E, its Affiliates and sublicensees, if any, of the
Product in the Field and in the Territory exceeds [*] (the “Milestone Amount”)
during the period ending on the last day of the month in which the [*] occurs
(the “Milestone Period”), H-E shall pay to CFFT the following additional
royalties:

                    (i)              a royalty equal to [*] which shall be due
within [*] of the [*] of receipt of Registration [*]; and

                    (ii)             a royalty equal to [*] which shall be due
within [*] of the [*] of receipt of Registration [*].

15

* Confidential             
Treatment Requested



--------------------------------------------------------------------------------

5.     PAYMENTS.

         5.1        Reports.

                    (a)      Royalty Reports.   All royalties due under this
Agreement from H-E shall be accompanied by a report prepared by H-E, summarizing
the calculation used as the basis for determining the royalty and providing
copies or reports from Third Parties and/or other supporting documentation for
such calculations to CFFT. H-E shall in addition furnish such other information,
at least annually, as CFFT may reasonably request.

                    (b)      Net Sales.  In order to assist CFFT in monitoring
Net Sales in connection with the milestone payment set forth in Section 4.5, H-E
agrees to provide CFFT with a report of annual Net Sales of the Product in the
Field in the Territory, such report to be provided to CFFT within ninety (90)
days of each fiscal year such information is relevant to CFFT for purposes of
verifying payments made pursuant to this Agreement.

                    (c)      Audit.   At the request of CFFT, H-E shall permit
an independent, certified public accountant of nationally recognized standing
appointed by CFFT, and acceptable to H-E, upon reasonable notice during normal
business hours, to examine such records as may be necessary for the sole purpose
of verifying the calculation of royalties made pursuant to this Agreement. CFFT
may exercise its rights under this Section 5.1(c) no more than once per calendar
year. Any and all records examined by such independent accountant shall be
deemed H-E’s Confidential Information, which may not be disclosed by said
independent, certified public accountant to any Third Party. CFFT shall pay the
costs of such audit, provided that, if as a result of any inspection of the
books and records of H-E, it is shown that the calculation of any amount paid to
CFFT was underpaid by [*] or more, in addition to paying CFFT the amount of

16

* Confidential              
Treatment Requested



--------------------------------------------------------------------------------

the underpayment plus interest at the Applicable Rate, H-E shall reimburse CFFT
for the fees it incurred for the audit.

         5.2      Mode of Payment.   All payments by H-E shall be paid, in full,
in U.S. dollars, and shall be made directly to CFFT, at its offices first
identified in the Preamble, or at such other location as CFFT may designate, in
writing, pursuant to Section 11.6, from time to time, or by wire transfer to an
account of CFFT, as CFFT may reasonably direct, in any case without setoff,
deduction or counterclaim.

6.     OWNERSHIP OF RESULTS AND CONFIDENTIALITY.

         6.1      Study Results.   Subject to applicable subject confidentiality
requirements, all data, results, and other information derived from the Study
using the Compound shall be the exclusive property and Confidential Information
of H-E.

         6.2      Intellectual Property.  The Parties shall each retain
ownership of any patent or other intellectual property rights in inventions made
by their respective employees in the course of the Study in accordance with
applicable patent laws.

         6.3      Confidentiality.  Each party shall maintain as confidential
the terms of this Agreement; provided, however, that H-E may disclose the
existence of this Agreement and the terms of this Agreement insofar as required
to comply with applicable laws, so long as CFFT is given as much prior notice
and an opportunity to restrict or limit such disclosure as the circumstances
permit. CFFT shall preserve and protect the confidentiality of all information
that is (a) derived from the Study (including the goals of the Study, and the
information contained in

17



--------------------------------------------------------------------------------

the Protocol) or (b) disclosed in writing, visually or orally by H-E to CFFT and
is not generally known outside of H-E, including but not limited to data,
methods, plans, findings and conclusions. CFFT will not without the prior
written consent of H-E disclose such information to any third party, other than
employees of CFFT who have a need to know such information and who are under
similar obligations of confidentiality, nor will CFFT use such information for
any purpose not expressly permitted by this Agreement, in each case for a period
of five (5) years from the completion of the Study. The obligations of this
paragraph do not apply to:

                    (a)      information that is in the public domain or that
comes into the public domain through no fault of CFFT;

                    (b)      information learned by CFFT, without restriction on
disclosure, from a third party not subject to a duty to H-E not to disclose
information; or

                    (c)      information independently developed by CFFT, as
evidenced by CFFT’s written records, before or after the execution of this
Agreement, without the use of any Confidential Information of H-E or
infringement or misappropriation of any intellectual property rights that H-E
may have in such information.

In addition, disclosure of such information by CFFT shall not be precluded if
such disclosure is required by law, provided that CFFT gives H-E as much prior
notice of such disclosure as the circumstances permit and makes a reasonable
effort to obtain a protective order requiring that the information so disclosed
be used only for the purposes for which such disclosure was required or to
obtain other confidential treatment of such information.

18



--------------------------------------------------------------------------------

         6.4     Publicity.  Neither H-E nor CFFT will, without the prior
written approval of the other, use the name of the other, or any abbreviation
thereof, or the name of the Principal Investigator, expressly or by implication
in connection with the Study or its results, in any news, publicity release,
advertisement or other similar public disclosure. Notwithstanding any other
provision of this Agreement, H-E may disclose information insofar as required to
comply with applicable laws, so long as CFFT is given as much prior notice and
an opportunity to restrict or limit such disclosure as the circumstances permit.

7.     INDEMNIFICATION.

         7.1     Indemnification by H-E.  Subject to 7.2, H-E shall indemnify,
defend and hold harmless CFFT, its Affiliates, the TDNCC and the TDN’s
conducting the study clinical trials, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) arising out of or resulting from claims by Third Parties based
upon:

                    (a)      [*] of H-E or its Affiliates and their respective
directors, officers, employees and agents, in connection with H-E’s performance
of its obligations under this Agreement; or

                    (b)      any tort claims of personal injury (including
death) relating to or arising out of any such injury sustained as the result of
the administration of the Compound in [*] compliance with the Study Protocol to
a Study subject during the Study.

         7.2     Exclusion from Indemnification.  H-E shall not be obligated to
indemnify or hold harmless any Indemnitee for any claims, demands, liabilities,
penalties, damages, losses, and expenses to the extent arising from:

19

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested

 



--------------------------------------------------------------------------------

                    (a)      any Indemnitee’s [*] or failure to adhere
substantially and materially to the terms of this Agreement or to comply with
applicable federal, state and local laws and regulations; or

                    (b)      with respect to the TDN and the TDNCC as
Indemnitees, their [*] or failure to adhere substantially and materially and to
the terms of the Study Protocol and/or to comply with applicable federal, state
and local laws and regulations, or the reasonable recommendations, suggestions,
or patient literature provided by H-E.

         7.3      Procedures for Indemnification.  In the event that any person
(an “Indemnitee”) entitled to indemnification under Section 7.1 is seeking such
indemnification, such Indemnitee shall (A) inform H-E, in writing, of the claim
as soon as reasonably practicable after such Indemnitee receives notice of such
claim, (B) permit H-E to assume direction and control of the defense of the
claim (including the sole right to settle it at the sole discretion of H-E;
provided that such settlement does not impose any obligation on, or otherwise
adversely affect, such Indemnitee or any other Indemnitee), (C) cooperate as
requested (at the expense of H-E) in the defense of the claim, and (D) undertake
all reasonable steps to mitigate any loss, damage or expense with respect to the
claim(s).

         7.4      Complete Indemnification.  All reasonable costs and expenses
incurred by an Indemnitee in connection with enforcement of Section 7.1 shall
also be reimbursed by H-E.

8.     TERM AND TERMINATION.

         8.1      Term.  This Agreement shall become effective as of the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this Section 8 or as otherwise mutually agreed to by the Parties, shall
expire as follows:

20

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

                    (a)         In the event it is determined in accordance with
this Agreement that the Success Criteria have not been met, or thereafter if
H-E’s ongoing development efforts fail to yield statistically significant
results, this Agreement shall immediately expire and be of no further force or
effect; provided however in the event that H-E elects, in its sole discretion,
to continue development of the Product despite any such failure(s) or to resume
development of the Product after any cessation, this Agreement shall be in full
force and effect; or

                    (b)         In the event it is determined in accordance with
this Agreement that the Success Criteria have been met, and H-E’s ongoing
development activities continue to achieve statistically significant results,
this Agreement shall expire upon the expiration of all payment obligations under
this Agreement with respect to the Product in the Field in the Territory.

                    (c)         On [*] if the Study Protocol has not yet been
approved by the DSMB and TDN on or before such date.

         8.2      Termination for Cause.

                    (a)         Either H-E or CFFT (the “Non-breaching Party”)
may, without prejudice to any other remedies available to it at law or in
equity, terminate this Agreement in the event the other (the “Breaching Party”)
shall have materially breached or defaulted in the performance of any of its
material obligations hereunder, and such default shall have continued for sixty
(60) days after written notice thereof was provided to the Breaching Party by
the Non-breaching Party. Any such termination shall become effective
automatically at the end of such sixty (60) days period unless the Breaching
Party has cured any such breach or default prior to the expiration of such sixty
(60) days period. The right of either H-E or CFFT to terminate this

21

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

Agreement as provided in this Section 8.2 shall not be affected in any way by
such Party’s waiver or failure to take action with respect to any previous
default.

                    (b)         Without limitation of CFFT’s rights under
subparagraph (a) of this Section 8.2, it shall be a breach of this Agreement if
H-E terminates its development and commercial efforts with respect to the
Product for any reason other than scientific reasons. For these purposes, HE
will be considered to have terminated its development and commercialization
efforts if it (x) so notifies CFFT in writing, or (y) if it (or any transferee
of the Compound or Product) fails to use Commercially Reasonable Efforts to
undertake activities designed to further the development or commercialization of
the Product in the Field [*] for any period of [*] or more. HE agrees, and shall
cause its transferees to agree, to promptly notify CFFT upon termination of the
development or commercialization of the Product in the Field.

         8.3.      Suspension of Study.   HE may suspend the Study and terminate
this Agreement at any time, if in HE’s reasonable judgment such suspension is
medically necessary to protect patients enrolled in the Study. Any such
suspension will not be deemed a material breach of this Agreement and will be
supported by a written statement from HE to CFFT explaining the reason for the
suspension. In the event that HE suspends the Study pursuant to this Section
8.3, but elects not to terminate this Agreement, CFFT may terminate this
Agreement by providing HE [*] written notice of its intent to do so. Any such
termination shall become effective automatically at the end of such [*] period
unless the Study has resumed prior to the expiration of such [*] period.

         8.4      Accrued Rights; Surviving Obligations.

22

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

                    (a)         Termination, relinquishment or expiration of
this Agreement for any reason shall be without prejudice to any rights that
shall have accrued to the benefit of any Party prior to such termination,
relinquishment or expiration. Such termination, relinquishment or expiration
shall not relieve any Party from obligations which are expressly indicated to
survive termination of this Agreement. At the time of termination of this
Agreement, CFFT shall pay H-E for all work completed prior to the effective date
of termination. Without limiting the foregoing, such payment shall include
payment for any non-cancelable commitments outstanding at that date and any
reasonable costs of bringing the Study to an orderly and prompt termination.

                    (b)         All of the Parties’ rights and obligations
under, and/or the provisions contained in, Sections 4, 5, 6, 7, 8.4, 10, 11.6,
11.8, 11.13, and 11.17 shall survive expiration, termination or relinquishment
of this Agreement.

9.     Force Majeure.

         No Party shall be held liable or responsible to the other Parties nor
be deemed to be in default under, or in breach of any provision of, this
Agreement for failure or delay in fulfilling or performing any obligation of
this Agreement when such failure or delay is due to force majeure, and without
the fault or negligence of the Party so failing or delaying. For purposes of
this Agreement, force majeure is defined as causes beyond the control of the
Party, including, without limitation, acts of God; acts, regulations, or laws of
any government; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; labor disturbances;
epidemic; and failure of public utilities or common carriers. In such event, H-E
or CFFT, as the case may be, shall immediately notify the other Party of such
inability and of the period for which such inability is expected to continue.
The Party giving

23



--------------------------------------------------------------------------------

such notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled. To the extent possible, each Party shall use reasonable efforts to
minimize the duration of any force majeure.

10.     DISPUTE RESOLUTION.

            (a)       The Parties recognize that disputes as to certain matters
may from time to time arise during the term of this Agreement which relate to
any Party’s rights and/or obligations hereunder. If the Parties cannot resolve
any such dispute within [*] after notice of a dispute from one Party, either
Party may, by notice to the other in accordance with Section 11.6, have such
dispute referred to the Chief Executive Officer of H-E, or such other person
holding a similar position as designated by H-E from time to time, and the Chief
Executive Officer of CFFT, or such other person holding a similar position as
designated by CFFT from time to time (such officers collectively, the “Executive
Officers”). The Executive Officers shall meet promptly to negotiate in good
faith the matter referred and to determine a resolution. During such period of
negotiations, any applicable time periods under this Agreement shall be tolled.
If the Executive Officers are unable to determine a resolution in a timely
manner, which shall in no case be more than [*] after the matter was referred to
them, the matter may be resolved through arbitration in accordance with the
arbitration provisions set forth in Section 10.2, upon notice by a Party on the
other disputing Party specifically requesting such arbitration.

            (b)       Where a Party has served a written notice upon the other
requesting binding arbitration of a dispute pursuant to this Section 10.2, any
such arbitration shall be held in Washington, D.C. or its environs, according to
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”). The arbitration shall be conducted by one arbitrator
who is knowledgeable in the subject matter which is at issue in the dispute and
who is

24

 

 

 

 

 

 

 

 

 

 

 

* Confidential
Treatment Requested



--------------------------------------------------------------------------------

selected by mutual agreement of the Parties or, failing such agreement, shall be
selected according to the Rules. The Parties shall have such discovery rights as
the arbitrator may allow, but in no event broader than that discovery permitted
under the Federal Rules of Civil Procedure. In conducting the arbitration, the
arbitrator shall apply the Delaware Rules of Evidence and shall be able to
decree any and all relief of an equitable nature, including but not limited to
such relief as a temporary restraining order, a preliminary injunction, a
permanent injunction, or replevin of property, as well as specific performance.
The arbitrator shall also be able to award direct damages but shall not award
any other form of damages (e.g., consequential, punitive or exemplary damages).
The reasonable fees and expenses of the arbitrators, along with the reasonable
legal fees and expenses of the Parties (including all expert witness fees and
expenses), the fees and expenses of a court reporter, and any expenses for a
hearing room, shall be paid as follows: If the arbitrators rule in favor of one
Party on all disputed issues in the arbitration, the losing Party shall pay 100%
of such fees and expenses; if the arbitrators rule in favor of one Party on some
issues and the other Party on other issues, the arbitrators shall issue with the
rulings a written determination as to how such fees and expenses shall be
allocated between the Parties. The arbitrators shall allocate fees and expenses
in a way that bears a reasonable relationship to the outcome of the arbitration,
with the Party prevailing on more issues, or on issues of greater value or
gravity, recovering a relatively larger share of its legal fees and expenses.
The decision of the arbitrator shall be final and may be entered, sued on or
enforced by the Party in whose favor it runs in any court of competent
jurisdiction at the option of such Party. Whether a claim, dispute or other
matter in question would be barred by the applicable statute of limitations,
which statute of limitations also shall apply to any claim or disputes subject
to arbitration under this Section, shall be determined by binding arbitration

25



--------------------------------------------------------------------------------

pursuant to this Section 10.2. Notwithstanding anything contained in this
Section 10.2 to the contrary, a Party shall have the right to institute judicial
proceedings against the other Party or anyone acting by, through or under such
other Party, in order to enforce the instituting Party’s rights hereunder
through specific performance, injunction or similar equitable relief pending the
resolution of such matter by binding arbitration hereunder.

11.      MISCELLANEOUS.

           11.1      Relationship of Parties.  Nothing in this Agreement is
intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the Parties. Neither
Party shall incur any debts or make any commitments for another, except to the
extent, if at all, specifically provided herein.

           11.2      Assignment.  Neither Party shall be entitled to assign its
rights or delegate its obligations hereunder without the express written consent
of the other Party hereto, except that (A) CFFT may assign its right to receive
payments under this Agreement to any Third Party upon sixty (60) days prior
written notice to H-E; and (B) either Party may assign its rights and transfer
its duties hereunder to an Affiliate or to any successor to all or substantially
all of its business (or that portion thereof to which this Agreement relates) or
in the event of merger, consolidation or involvement in a similar transaction.
No assignment and transfer shall be valid or effective unless done in accordance
with this Section 11.2 and unless and until the assignee/transferee shall agree
in writing to be bound by the provisions of this Agreement.

           11.3      Books and Records.  Any books and records to be maintained
under this Agreement by a Party or its Affiliates or sublicensees shall be
maintained in accordance with

26



--------------------------------------------------------------------------------

U.S. generally accepted accounting principles, consistently applied, except that
the same need not be audited.

           11.4      Further Actions.  Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

           11.5      No Implied Rights.  No right or license is granted under
this Agreement by either Party to the other, either expressly or by implication,
except as those set forth explicitly herein. Nothing contained in this Agreement
shall impose an obligation of exclusivity on one Party by the other. Both
Parties reserve the right to enter into and participate in other activities
(either alone or with Third Parties) including, but not limited to, clinical
trials and sponsored research projects.

           11.6      Notice.   Any notice or request required or permitted to be
given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

                        In the case of H-E, to: Hollis-Eden Pharmaceuticals,
Inc.   4345 Eastgate Mall, Suite 400   San Diego, California 92121   Attention:
Richard B. Hollis   Facsimile No.: (858) 320-2590   Telephone No.: (858)
587-9333           With copies to:       Eric J. Loumeau, Esq., V.P.,   General
Counsel

27



--------------------------------------------------------------------------------

                        In the case of CFFT, to: Cystic Fibrosis Foundation
Therapeutics, Inc.   6931 Arlington Road   Bethesda, Maryland 20814   Attention:
Robert J. Beall, Ph.D.   Facsimile No.: (301) 907-2540   Telephone No.: (301)
907-2541                                 With copies to: Swidler, Berlin,
Shereff, Friedman, LLP   3000 K Street, N.W., Suite 300   Washington, District
of Columbia 20007   Attention: Kenneth Schaner, Esq.   Facsimile No.: (202)
424.7518   Telephone No.: (202) 424.7643

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that notices of a change of address shall
be effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third business day after such notice or
request was deposited with the U.S. postal service.

           11.7      Use of Name.  Except as may be otherwise provided herein,
no Party shall have any right, express or implied, to use in any manner the name
or other designation of the other Parties or any other trade name, trademark or
logos of the other Parties for any purpose in connection with the performance of
this Agreement.

           11.8      Public Announcements and Publications.  Subject to Section
6.3, neither Party shall make any public announcement or publication concerning
this Agreement, the subject matter hereof or its activities hereunder without
the prior written consent of the other Party,

28



--------------------------------------------------------------------------------

which shall not be unreasonably withheld, provided that it shall not be
unreasonable for a Party to withhold consent with respect to any public
announcement containing any of such Party’s Confidential Information.

         11.9       Waiver.   A waiver by any Party of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach hereof. All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
any Party.

         11.10     Compliance with Law.   Each Party acknowledges that the laws
and regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin. Each Party agrees that
it will not export or re-export restricted commodities or the technical data of
the other Party in any form without the appropriate United States and foreign
government licenses.

         11.11     Severability.   When possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

         11.12     Amendment.   No amendment, modification or supplement of any
provisions of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

29



--------------------------------------------------------------------------------

         11.13     Governing Law.   This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to conflicts of law principles.

         11.14     Entire Agreement.   This Agreement, together with exhibits
hereto, sets forth the entire agreement and understanding between the Parties as
to the subject matter hereof and merges all prior discussions and negotiations
between or among any of them, and neither Party shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein and
therein.

         11.15     Parties in Interest.   All of the terms and provisions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
only by the Parties hereto and their respective permitted successors and
assigns, except as otherwise expressly provided in Section 7.

         11.16     Descriptive Headings.   The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

         11.17     Construction of Agreement.   The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be

30



--------------------------------------------------------------------------------

interpreted or construed against the Party whose attorney prepared the executed
draft or any earlier draft of this Agreement.

         11.18     Counterparts.   This Agreement may be signed in counterparts,
any one of which need not contain the signature of more than one Party, and each
and every one of which shall be deemed an original, notwithstanding variations
in format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures shall be treated as original signatures.

*  *  *  *

31



--------------------------------------------------------------------------------

                      IN WITNESS WHEREOF, each of the Parties has caused this
Agreement to be executed by its duly authorized representative as of the day and
year first above written.

                                                                    HOLLIS-EDEN
PHARMACEUTICALS, INC.                                            By:
/s/    RICHARD B. HOLLIS                                  

--------------------------------------------------------------------------------

                               Name: Richard B. Hollis
                               Title: Chairman and CEO

                                                                          CYSTIC
FIBROSIS FOUNDATION THERAPEUTICS, INC.            
                               By: /s/    ROBERT J. BEALL, PH.D.
                                 

--------------------------------------------------------------------------------

                               Name: Robert J. Beall, Ph.D.
                               Title: President and CEO

32



--------------------------------------------------------------------------------



EXHIBIT A

Success Criteria
Success Criteria for HE2000-040 - Cystic Fibrosis Study

[*]

[*]

[*]

* Confidential                  
Treatment Requested

33



--------------------------------------------------------------------------------


EXHIBIT B

BUDGET

Total Budget:   $1,700,000.00

To be paid as follows:

             [*]

Payments will be made via express mail by check payable to:

Hollis Eden Pharmaceuticals, Inc.
4435 Eastgate Mall, Suite 400
San Diego, CA 92121
Attn: Robert Weber
Phone: 858-587-9333

Tax ID all other:         

* Confidential            
Treatment Requested

34